Title: From Benjamin Franklin to William Franklin, 14 October 1754
From: Franklin, Benjamin
To: Franklin, William


Dear Son,
Boston, Oct. 14. 1754
I have yours of the 4th Inst. and find the Election has turn’d out as I expected. I am glad Rutherford has refus’d to undertake the Stage; for I did not like your proposing it to him. I admire Mr. Colden was so unready; I thought every thing had been fully explain’d to him.
Poor Mr. Hunter is relaps’d into his last Summer Fever; and has kept his Bed these 8 Days, frequently delirious, and Watchers attend him every Night. But to day he seems better; he is however extreamly weaken’d and emaciated. This has prevented our Journey to Piscataqua, and very much disconcerts our Measures. He desires to be kindly remember’d to you. It seems now as if we should not return so soon as expected, for I apprehend his Illness may be long, tho’ I hope not dangerous: So write me every thing relating to the Assembly and Governor, his Reception, &c. Your first Session will be over before this can reach you, or I should desire you to present my Respects to some of the Members my old Friends: Let me know particularly what pass’d at the Meeting.
I enclose Governor Shirley’s late Proceedings at the Eastward. He is particulary civil to me.
Your Relations here are all well, and remember their Love to you. Your Aunt Mecom says she wants to hear from you often, and that you ought to write to her. I am, Your loving Father
B Franklin

P.S. I have just receiv’d the enclos’d from Capt. Swaine. [Give] it to Mr. Allen or Mr. Mifflin. The other enclos’d Letters are from the [Ship’s] Company to their Wives &c. Don’t charge them Postage.
 Endorsed: B. Franklin Octr. 14, 1754
